DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 21-23, 25-27, 29, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fattori, US 9,775,693 (Fattori ‘693).
	Fattori ‘693 discloses the claimed invention including an oral care implement (Figure 1, 2000) with a handle (500) comprising a gripping portion (510) having a distal end (511, see Figure 3C), an engagement component coupled to the distal end of the gripping portion (650, Column 15 Lines 1-6), the engagement component comprising a plate portion comprising a top surface (654) and an aperture (651, Figures 11A-11B), and a first engagement feature (655), and a stem (520) extending through the opening in the engagement component and protruding .
2.	Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fattori, US 9,795,465 (Fattori ‘465).
	Fattori ‘465 discloses the claimed invention including an oral care implement (50, Column 3 Lines 40-48) with a handle (200) comprising a gripping portion (210) having a distal end (end of 210), an engagement component coupled to the distal end of the gripping portion (500, 524, Figures 10-11), the engagement component comprising a plate portion comprising a top surface (524, see Figures 11-16) and an aperture (Figures 12, 16), and a first engagement feature (510), and a stem (420) extending through the opening in the engagement component and protruding from the plate portion so that the top surface of the plate portion forms an annular shoulder that circumscribes the stem (Figures 12-14); an oral care refill head (300) comprising an oral care treatment portion (250) and a sleeve portion comprising an inner surface that defines a sleeve cavity having a cavity axis (Figures 10-11), the sleeve portion . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fattori, US 9,795,465 (Fattori ‘465) in view of Blaustein, US 6,546,585.
Fattori ‘465 discloses all elements previously discussed above, however fails to disclose that the stem of the handle comprises a stem snap element and the sleeve portion of the oral care refill head comprise a sleeve snap element, wherein when the oral care refill head is in the second state, the oral care refill head is secured to the head by a snap-fit interlock between the stem snap element and the sleeve snap element.
	Blaustein teaches a similar oral care treatment device (10, toothbrush) having a handle (12), oral care refill head (16, 20), and a stem of the handle (40) comprises a stem snap element (46) and a sleeve portion (16) of the oral care refill head comprise a sleeve snap element (19), wherein when the oral care refill head is in the second state, the oral care refill head is secured to the head by a snap-fit interlock between the stem snap element and the sleeve snap element (see Figures 3B and 4, Column 4 Lines 7-25). Regarding claim 35, the stem snap element comprises a locking protuberance (46) and the sleeve snap element comprises a locking aperture (19). Regarding claim 36, the locking aperture has an oval shape that is elongated in a direction that is transverse to the cavity axis (see Figures). This arrangement between the head and stem of the device allows for easy detachment and attachment and maximizes the integral strength of assembled components (Column 2 Lines 30-33, 46-52).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stem of the handle and the sleeve of the refill head of Fattori ‘465 so that the stem includes a stem snap element protuberance and that the sleeve includes a locking aperture, as taught by Blaustein, to provide an interlock between the stem of the handle and the sleeve that allows for easy detachment and attachment.
40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fattori, US 9,795,465 (Fattori ‘465) in view of Bloch et al., US 2019/0174904.
	Fattori ‘465 discloses all elements previously discussed above, however fails to disclose a gasket disposed within its annular recess of the oral care refill head. In Fattori ‘465 the oral care refill head comprises an annular recess in the inner surface adjacent to a proximal edge of the sleeve portion (unlabeled annular recess, see the end of the oral care refill head shown in Figure 11 beneath 524).
	Bloch et al. teach an oral care implement having an oral care refill head (200) and a gasket (165) disposed between an inner surface of the oral care refill head an outer surface of the stem of the handle (Figure 6B). The gasket prevents the ingress of liquids at the location of the junction between the stem of the handle and the head (paragraph 0053).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fattori ‘465 by including a gasket within the annular recess of the sleeve portion so that it is between the inner surface of the head and the outer surface of the stem of the handle, as taught by Bloch et al., to prevent the ingress of liquids at the junction between the stem of the handle and head.
Allowable Subject Matter
5.	Claim 41 is allowed.
Claims 24, 28, 30-33, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg